DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group II, claims 8-20, and the ceramic powder species in the reply filed on 29 November 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Claims 1-7 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 November 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2018154039 (document supplied by applicant; hereinafter “Kusahara”).
	Regarding claim 8 Kusahara teaches a material for stereolithography (see [0011]-[0013]).  Kusahara teaches at ([0015]) that the material contains particles (literally the “constituting material” as claimed), monomer (literally the “polymerizable element”), and an initiator. 
Kusahara further describes that the particles are ceramic ([0016]-[0019]).  Kusahara teaches that the material for stereolithography contains a resin ([0028]), literally a “polymerizable element” as claimed.  Kusahara teaches examples such as PMMA ([0028]), which is a monomer.  Kusahara further describes examples of the photoinitiator at [0050]-[0051].  
Regarding claims 9-10, Kusahara envisions that YSZ is used (see [0016]-[0020] and [0104]-[0107). 
Regarding claim 13-14, Kusahara envisions that methoxylated BPA dimethacrylate is used (see [0045]-[0047]).
Regarding claim 15-16, Kusahara envisions that benzoyl peroxide is used (see [0050]-[0051]).
Regarding claims 17-18, Kusahara envisions that a plasticizer and a dispersant are used (see [0052] or [0106]). 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 20 is/are rejected under 35 U.S.C. 102((a)(1) and (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kusahara.
Regarding claim 20, Kusahara measures the composition by parts by weight instead of parts by volume.  Kusahara presents a composition at [0106] that is believed to fall  in the claimed compositional range.
In the alternative, the composition of Kusahara includes all of the same ingredients as claimed, and the components present are taught to have the same chemical structures and the composition serves the same functions for the same application as applicant’s composition.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  The composition with the same ingredients, added for the same purposes, to be used in the same process, and to achieve the same material is considered prima facie obvious even if the compositions do not overlap.  MPEP 2144.05.  

Claim Rejections - 35 USC § 103

Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusahara in view of US 2003/0059708 A1 (hereinafter “Yamamura”).
Kusahara is applied to the claims as stated above. 
Regarding claim 11, Kusahara does not teach wherein the composition includes the ceramic elements as claimed.  Kusahara envisions oxide ceramics, but teaches that this component is not particularly limited (see [0016]-[0017]).  
Yamamura teaches a composition for stereolithography (see [0022]-[0024]).  Yamamura teaches that the composition includes a copolymer of methacrylate monomers (See [0023]).  Yamamura teaches that the composition may include silicon nitride or silicon carbide as a filler material (See [0123]-[0129]).  Yamamura teaches that the amount of the filler may be 0-80% of the composition ([0129]).  
It would have been obvious to one of ordinary skill in the art at time of invention to have altered the invention of Yamamura as by adding silicon carbide or silicon nitride as taught by Yamamura, because Yamamura teaches that the filler of such a type provides a superior mechanical characteristic (see [0123]).  The combination of known elements in the art by known methods to achieve predictable results would have been prima facie obvious to one of ordinary skill in the art. 
Regarding claim 19, Kusahara does not teach to add polymerization inhibitor to the composition.  Kusahara is silent with regard to the inhibitors.
Yamamura teaches that the stereolithography composition includes a polymerization inhibitor (see [0130]-[0132]). The combination of known elements in the art by known methods to achieve predictable results would have been prima facie obvious to one of ordinary skill in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734